DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Amended Specification filed 4/26/2021 has been accepted by the examiner.
Claim Objections
Claim 15 is objected to because of the following informalities:  
Line 4: “light sources are located above a canopy of the plants” should read –light sources are configured to be located above a canopy of the plants-.
Line 8: “light sources are configured to located below the lowest branches” should read –light sources are configured to be located below the lowest branches-.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Amended claims 1 and 15 have overcome the 112b rejection, therefore the rejection has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 4-7, 9, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Donham (US 20160235014 A1) in view of Vasilenko (US 20180070537 A1) and Armstrong (US 9538615 B1).
Regarding claim 1, Donham teaches a system to provide lighting to a plant (Paragraph [0002]), the system comprising: 
an above canopy light source (Figure 1, Paragraph [0049]; light sources 502, 504, and 506), wherein the above canopy light source is an electromagnetic radiation device (Paragraph [0044]; LED lamps which emit electromagnetic radiation), the above canopy light source is configured to be located above a canopy of the plant (Figure 1; 502, 504, and 506 all located above plants), and the above canopy light source emits photosynthetically active photons of a first intensity downward, towards the canopy of the plant (Figure 1; arrows represent light rays shining downwards towards plants; although Donham does not explicitly state the lights emitting “photosynthetically active photons” it is inherent that the lights do emit PAR as plants need PAR to grow and this system is intended to enhance plant growth); 
and an under canopy light source (Figure 1, Paragraph [0049]; light source 509), wherein the under canopy light source is an electromagnetic radiation device (Paragraph [0044]; LED lamps which emit electromagnetic radiation), the under canopy light source is configured to be located below the lowest branches and leaves of the plant (Figure 1; 509 is lower than all leaves and branches), and the under canopy light source emits photosynthetically active photons of a second intensity upwards, away from a root system of the plant (Figure 1; arrows represent light rays shining upwards away from root system; although Donham does not explicitly state 
Donham does not explicitly teach photosynthetically active photons being emitted and wherein the second intensity is 0-50 percent of the first intensity and wherein respective light wavelengths of the first and the second intensities are based on a determined correlation between simultaneous downward emission of above canopy electromagnetic radiation and upward emission of under canopy electromagnetic radiation, the determined correlation associated with a photosynthesis efficacy of the plant.
Vasilenko teaches photosynthetically active photons (Abstract; expose plants to photosyntetically active light) of varying light intensities (Paragraph [0087], lines 9-13) ranging from 100 - 1000 mW/m2. Vasilenko also teaches changing the intensity for customization of the required intensity in accordance with the plant's needs (Paragraph [0093]) thus making the intensity a result effective parameter. This range of light intensities provides options that a second intensity is 0-50% of a first intensity (utilizing different intensities taught by Donham above) and can be customized in accordance with the plant needs based on the developmental stage of the plant (Paragraph [0093], lines 9-23).
Donham in view of Vasilenko teaches the claimed invention except for wherein the second intensity is 0-50 percent of the first intensity. It would have been obvious to one having ordinary skill in the art before the effective filing date to choose a second intensity being 0-50 percent of the first intensity in order to customize the light supply in accordance with the plant needs to optimize the growth of the plant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ233.
	Armstrong teaches a plant lighting system with a plurality of light sources wherein respective light wavelengths of the first and the second intensities are based on a determined correlation between simultaneous downward emission of above canopy electromagnetic radiation and upward emission of under canopy electromagnetic radiation, the determined correlation associated with a photosynthesis efficacy of the plant (Col. 3 line 24 – Col. 4 line 42; control portion regulates output of light sources based on communication from an infrared sensing device that is measuring light in the whole system [i.e. from an above and below light] and adjusts light outputs to “create maximum photosynthesis conditions for stimulating plant growth”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the plant lighting system taught by Donham and incorporated the light control portion taught by Armstrong in order to individually adjust and control the light sources’ output to optimize the photosynthesis conditions to create the most beneficial lighting levels for the plants to grow in.
Regarding claim 4, the modified reference teaches the limitations of claim 1 and Vasilenko further teaches wherein the under canopy light source emits wavelengths of light between 400 nm and 700 nm (Abstract, Paragraphs [0018]-[0020]; photosynthetically active light is between 400-700 nm).
Regarding claim 5, Donham as modified above teaches wherein the under canopy light source includes one of: a high pressure sodium (HPS) lighting device, a light emitting diode (LED) lighting device, a fluorescent lighting device, and a grow lighting device designed for indoor farming (Paragraph [0044]; LED lamps used in system).
Regarding claim 6, the modified reference teaches the limitations of claim 1 and Vasilenko further teaches varying light intensities (Paragraph [0087], lines 9-13) ranging from 100 - 1000 mW/m2. Vasilenko also teaches changing the intensity for customization of the required intensity in accordance with the plant's needs (Paragraph [0093]) thus making the intensity a result effective parameter. This range of light intensities provides options that a second intensity is 10-15% of a first intensity (utilizing different intensities taught by Donham above) and can be customized in accordance with the plant needs based on the developmental stage of the plant (Paragraph [0093], lines 9-23).
It would have been obvious to one having ordinary skill in the art before the effective filing date to choose a second intensity being 10-15 percent of the first intensity in order to customize the light supply in accordance with the plant needs to optimize the growth of the plant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ233.
Regarding claim 7, Donham as modified above teaches wherein the above canopy light source includes one of: a high pressure sodium (HPS) lighting device, a light emitting diode (LED) lighting device, a fluorescent lighting device, and a grow lighting device designed for indoor farming (Paragraph [0044]; LED lamps used in system).
Regarding claim 9, Donham teaches a system to provide lighting to a plant (Paragraph [0002]), the system comprising:
an under canopy light source (Figure 1, Paragraph [0049]; light source 509), wherein the under canopy light source is an electromagnetic radiation device (Paragraph [0044]; LED lamps which emit electromagnetic radiation), the under canopy light source is configured to be located 5Application No.: 16/298,449, Docket No.: 3208-077948 below the lowest branches and leaves of the plant (Figure 1; 509 is lower than all leaves and branches), and the under canopy light source emits photosynthetically active photons of a first intensity upwards away from a root system of the plant (Figure 1; arrow represent light rays shining upwards away from root system; although Donham does not explicitly state the lights emitting “photosynthetically active photons” it is inherent that the lights do emit PAR as plants need PAR to grow and this system is intended to enhance plant growth), and wherein the first intensity is different than a second intensity (Paragraph [0003]; first light source provides first wavelength and second light source provides a second wavelength that is different could result in the first wavelength being the above canopy light and the second wavelength being the below canopy light); 
wherein the second intensity is an intensity of an above canopy light source (Figure 1, Paragraph [0049]; light sources 502, 504, and 506), wherein the above canopy light source is an electromagnetic radiation device (Paragraph [0044]; LED lamps which emit electromagnetic radiation), the above canopy light source is configured to be located above a canopy of the plant (Figure 1; 502, 504, and 506 all located above plants), and the above canopy light source emits photosynthetically active photons of the second intensity downward, towards the canopy of the plant (Figure 1; arrows represent light rays shining downwards towards plants; although Donham does not explicitly state the lights emitting “photosynthetically active photons” it is inherent that the lights do emit PAR as plants need PAR to grow and this system is intended to enhance plant growth).
Donham does not explicitly teach photosynthetically active photons being emitted and wherein the second intensity is 0-50 percent of the first intensity and wherein respective light wavelengths of the first and the second intensities are based on a determined correlation between simultaneous downward emission of above canopy electromagnetic radiation and upward emission of under canopy electromagnetic radiation, the determined correlation associated with a photosynthesis efficacy of the plant.
Vasilenko teaches photosynthetically active photons (Abstract; expose plants to photosyntetically active light) of varying light intensities (Paragraph [0087], lines 9-13) ranging from 100 - 1000 mW/m2. Vasilenko also teaches changing the intensity for customization of the required intensity in accordance with the plant's needs (Paragraph [0093]) thus making the intensity a result effective parameter. This range of light intensities provides options that a second intensity is 0-50% of a first intensity (utilizing different intensities taught by Donham above) and can be customized in accordance with the plant needs based on the developmental stage of the plant (Paragraph [0093], lines 9-23).
Donham in view of Vasilenko teaches the claimed invention except for wherein the second intensity is 0-50 percent of the first intensity. It would have been obvious to one having ordinary skill in the art before the effective filing date to choose a second intensity being 0-50 percent of the first intensity in order to customize the light supply in accordance with the plant needs to optimize the growth of the plant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ233.
	Armstrong teaches a plant lighting system with a plurality of light sources wherein respective light wavelengths of the first and the second intensities are based on a determined correlation between simultaneous downward emission of above canopy electromagnetic radiation and upward emission of under canopy electromagnetic radiation, the determined correlation associated with a photosynthesis efficacy of the plant (Col. 3 line 24 – Col. 4 line 42; control portion regulates output of light sources based on communication from an infrared sensing device that is measuring light in the whole system [i.e. from an above and below light] and adjusts light outputs to “create maximum photosynthesis conditions for stimulating plant growth”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the plant lighting system taught by Donham and incorporated the light control portion taught by Armstrong in order to individually adjust and control the light sources’ output to optimize the photosynthesis conditions to create the most beneficial lighting levels for the plants to grow in.
Regarding claim 12, the modified reference teaches the limitations of claim 9 and Vasilenko further teaches wherein the under canopy light source emits wavelengths of light between 400 nm and 700 nm (Abstract, Paragraphs [0018]-[0020]; photosynthetically active light is between 400-700 nm).
Regarding claim 13, Donham as modified above teaches wherein the under canopy light source includes one of: a high pressure sodium (HPS) lighting device, a light emitting diode (LED) lighting 6Application No.: 16/298,449, Docket No.: 3208-077948 device, a fluorescent lighting device, and a grow lighting device designed for indoor farming (Paragraph [0044]; LED lamps used in system).
Regarding claim 14, the modified reference teaches the limitations of claim 9 and Vasilenko further teaches varying light intensities (Paragraph [0087], lines 9-13) ranging from 100 - 1000 mW/m2. Vasilenko also teaches changing the intensity for customization of the required intensity in accordance with the plant's needs (Paragraph [0093]) thus making the intensity a result effective parameter. This range of light intensities provides options that a second intensity is 10-15% of a first intensity (utilizing different intensities taught by Donham above) and can be customized in accordance with the plant needs based on the developmental stage of the plant (Paragraph [0093], lines 9-23).
It would have been obvious to one having ordinary skill in the art before the effective filing date to choose a second intensity being 10-15 percent of the first intensity in order to customize the light supply in accordance with the plant needs to optimize the growth of the plant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ233.
Regarding claim 15, Donham teaches a system to provide lighting to a plant (Paragraph [0002]), the system comprising:
a plurality of above canopy light sources (Figure 1, Paragraph [0049]; light sources 502, 504, and 506), wherein the above canopy light sources are electromagnetic radiation devices (Paragraph [0044]; LED lamps which emit electromagnetic radiation), the above canopy light sources are located above a canopy of the plants (Figure 1; 502, 504, and 506 all located above plants), and the above canopy light sources emit photosynthetically active photons of a first intensity downward, towards the canopy of the plants (Figure 1; arrows represent light rays shining downwards towards plants; although Donham does not explicitly state the lights emitting “photosynthetically active photons” it is inherent that the lights do emit PAR as plants need PAR to grow and this system is intended to enhance plant growth); 
and a plurality of under canopy light sources (Figure 1, Paragraph [0049]; light source 509; Donham teaches the claimed invention except for a plurality of under canopy light sources. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include multiple under canopy light sources in order to provide more lighting coverage to ensure that all the plants and all areas of the plants receive sufficient lighting, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).), wherein the under canopy light sources are electromagnetic radiation devices (Paragraph [0044]; LED lamps which emit electromagnetic radiation), the under canopy light sources are configured to located below the lowest branches and leaves of the plants (Figure 1; 509 is lower than all leaves and branches), and the under canopy light sources emit photosynthetically active photons of a second intensity upwards away from a root system of the plants (Figure 1; arrow represent light rays shining upwards away from root system; although Donham does not explicitly state the lights emitting “photosynthetically active photons” it is inherent that the lights do emit PAR as plants need PAR to grow and this system is intended to enhance plant growth), and wherein the second intensity is different than the first intensity (Paragraph [0003]; first light source provides first wavelength and second light source provides a second wavelength that is different could result in the first wavelength being the above canopy light and the second wavelength being the below canopy light). 
Donham does not explicitly teach photosynthetically active photons being emitted and wherein the second intensity is 0-50 percent of the first intensity and wherein respective light wavelengths of the first and the second intensities are based on a determined correlation between simultaneous downward emission of above canopy electromagnetic radiation and upward emission of under canopy electromagnetic radiation, the determined correlation associated with a photosynthesis efficacy of the plant.
Vasilenko teaches photosynthetically active photons (Abstract; expose plants to photosyntetically active light) of varying light intensities (Paragraph [0087], lines 9-13) ranging from 100 - 1000 mW/m2. Vasilenko also teaches changing the intensity for customization of the required intensity in accordance with the plant's needs (Paragraph [0093]) thus making the intensity a result effective parameter. This range of light intensities provides options that a second intensity is 0-50% of a first intensity (utilizing different intensities taught by Donham above) and can be customized in accordance with the plant needs based on the developmental stage of the plant (Paragraph [0093], lines 9-23).
Donham in view of Vasilenko teaches the claimed invention except for wherein the second intensity is 0-50 percent of the first intensity. It would have been obvious to one having ordinary skill in the art before the effective filing date to choose a second intensity being 0-50 percent of the first intensity in order to customize the light supply in accordance with the plant needs to optimize the growth of the plant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ233.
	Armstrong teaches a plant lighting system with a plurality of light sources wherein respective light wavelengths of the first and the second intensities are based on a determined correlation between simultaneous downward emission of above canopy electromagnetic radiation and upward emission of under canopy electromagnetic radiation, the determined correlation associated with a photosynthesis efficacy of the plant (Col. 3 line 24 – Col. 4 line 42; control portion regulates output of light sources based on communication from an infrared sensing device that is measuring light in the whole system [i.e. from an above and below light] and adjusts light outputs to “create maximum photosynthesis conditions for stimulating plant growth”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the plant lighting system taught by Donham and incorporated the light control portion taught by Armstrong in order to individually adjust and control the light sources’ output to optimize the photosynthesis conditions to create the most beneficial lighting levels for the plants to grow in.
Regarding claim 18, the modified reference teaches the limitations of claim 1 and Vasilenko further teaches wherein the under canopy light sources emit wavelengths of light between 400 nm and 700 nm and the above canopy light sources emit wavelengths of light between 400 nm and 700 nm (Abstract, Paragraphs [0018]-[0020]; photosynthetically active light is between 400-700 nm, when combined with Donham this light would be emitted from both above and under canopy lights).
Regarding claim 19, Donham as modified above teaches wherein the under canopy light sources include one or more of: a high pressure sodium (HPS) lighting device, a light emitting diode (LED) lighting device, a fluorescent lighting device, and a grow lighting device designed for indoor farming (Paragraph [0044]; LED lamps used in system); 
and the above canopy light sources include one or more of: a high pressure sodium (HPS) lighting device, a light emitting diode (LED) lighting device, a fluorescent lighting device, and a grow lighting device designed for indoor farming (Paragraph [0044]; LED lamps used in system).
Regarding claim 20, the modified reference teaches the limitations of claim 15 and Vasilenko further teaches varying light intensities (Paragraph [0087], lines 9-13) ranging from 100 - 1000 mW/m2. Vasilenko also teaches changing the intensity for customization of the required intensity in accordance with the plant's needs (Paragraph [0093]) thus making the intensity a result effective parameter. This range of light intensities provides options that a second intensity is 10-15% of a first intensity (utilizing different intensities taught by Donham above) and can be customized in accordance with the plant needs based on the developmental stage of the plant (Paragraph [0093], lines 9-23).
Claims 2, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Donham (US 20160235014 A1) in view of Vasilenko (US 20180070537 A1) and Armstrong (US 9538615 B1) as applied to claims 1, 9, and 15 above, and further in view of Adams et al. (US 20180110102 A1).
Regarding claim 2, 10, and 16, Donham as modified above teaches wherein the under canopy light source emits photosynthetically active radiation (Vasilenko: Abstract; exposes plants to photosynthetically active light).
Donham as modified above does not teach wherein the under canopy light source emits a Lambertian emission.
Adams teaches a horticultural lighting device that emits a Lambertian emission of photosynthetically active radiation (Paragraph [0015], [0057], and [0171]; LED with standard Lambertian optic, utilizing light at virtually any wavelength, intensity, or duty cycle that can be produced by an LED).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the plant lighting system taught by Donham and incorporated a Lambertian emission taught by Adams in order to create a peak intensity of light emission in the direction normal to the top surface of the light source (how Lambertian emission works) which creates the highest intensity being emitted from the light being the most direct to hit the plant.
Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Donham (US 20160235014 A1) in view of Vasilenko (US 20180070537 A1) and Armstrong (US 9538615 B1) as applied to claims 1, 9, and 15 above, and further in view of Haggarty (US 20160192598 A1).
Regarding claim 3, 11, and 17, Donham as modified above does not teach wherein the under canopy light source emits a wide angular emission, wherein emitted photons from the under canopy light source reach a targeted plant within a 180° field-of-view of the under canopy light source.
Haggarty teaches a plant grow light system wherein a light source (Figure 7; grow light device 1) emits a wide angular emission, wherein emitted photons from the under canopy light source reach a targeted plant within a 180° field-of-view of the under canopy light source (Figure 1, Paragraph [0037]; lens 9, full 180° hemispheres).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the under canopy light to have a 180° field-of-view, as taught by Haggarty, in order to allow maximum light exposure and more directed light while allowing for an appropriately wide path of light (Haggarty: Paragraph [0037]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Donham (US 20160235014 A1) in view of Vasilenko (US 20180070537 A1) and Armstrong (US 9538615 B1) as applied to claim 1 above, and further in view of Nguyen et al. (US 20170241632 A1).
Regarding claim 8, Donham as modified above does not teach wherein the above canopy light source includes a high pressure sodium lighting device and emits electromagnetic radiation for yellow light in the waveband between 570 nm-590 nm.
Nguyen teaches a lighting system for plants wherein a light source includes a high pressure sodium lighting device and emits electromagnetic radiation for yellow light in the waveband between 570 nm-590 nm (Paragraphs [0010]-[0011]; HPS light source that emits yellow light).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the grow light system taught by Donham and incorporated the yellow light taught by Nguyen in order to provide a broad spectral power distribution within the photosynthetically active radiation range to plants which is accomplished using yellow light to promote plant growth. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 15 have been considered but are moot because applicants arguments are not directed to the new ground of rejection and the new grounds of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim 8 have been considered but are moot because applicants arguments are not directed to the new ground of rejection and the new grounds of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claims 2, 10, and 16 have been considered but are moot because applicants arguments are not directed to the new ground of rejection and the new grounds of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aiking (US 20090272029 A1), Oyama (US 20100139165 A1), Yamada (US 20120075848 A1), Lee (US 20120198762 A1), Bostdorff (US 20130263503 A1), Wang (20140043787 A1), Vilgiate (US 20170086391 A1), Bylsma (US 20170367273 A1), Yano (US 20180132435 A1), and Chappell (US 9618178 B1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642